Citation Nr: 1518036	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  05-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for hypertension as directly related to service, and in particular to his toxic herbicide exposure or, in the alternative, as secondary to his service-connected PTSD.  In February 2013 the Veteran was afforded a VA examination, where the examiner opined on whether the Veteran's hypertension was caused or aggravated by his service connected PTSD.  However, he did not address whether the Veteran's hypertension was etiologically related to his herbicide exposure.  

Consequently, in February 2014 the Board remanded for an addendum opinion to address whether the Veteran's hypertension was etiologically related to in-service herbicide exposure.  In response, the VA examiner indicated in March 2014 that it was less likely as not that the Veteran hypertension is etiologically related to in-service herbicide exposure.  The examiner's rational was that hypertension "... is not a presumptive disease linked to Agent Orange."  The Veteran may, however, establish entitlement to service connection with a competent opinion that his hypertension is caused by or the result of in-service herbicide exposure.  In consideration of this, the Board found the rationale in the March 2014 VA addendum opinion inadequate and remanded for an addendum opinion providing details as to why the Veteran's hypertension was not etiologically related to herbicide exposure beyond simply citing the fact that the Veteran's condition was not subject to presumptive service connection.

Thereafter, in November 2014, a VA medical professional issued the addendum opinion that the Veteran's hypertension was less likely as not due to herbicides.  He noted that there exists no consensus of peer reviewed medical evidence establishing an etiology between the Veteran's herbicide exposure and the development of hypertension.  He noted that the Veteran's recent lab work was all normal, thereby verifying that his diabetes did not cause his hypertension and further, that the Veteran has known risk factors for developing hypertension listed in prior opinions.  

The Board notes that none of the prior medical opinions relating to whether the Veteran's hypertension could be caused by or related to his service consider the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010," which categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have allowed that there is some, albeit limited, evidence of associated between hypertension and herbicide exposure, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension is related to his presumed in-service herbicide exposure, specifically considering this report.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the diagnosed hypertension.  The claims file should be provided to the examiner.  The examiner should offer the following opinions:   

Is it at least as likely as not (50 percent or greater probability) that hypertension was incurred in active service?

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service?

In answering this question, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  The examiner should provide a rationale and basis for all opinions expressed.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




